Name: Commission Regulation (EEC) No 3009/81 of 20 October 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 301 / 14 Official Journal of the European Communities 22. 10 . 81 COMMISSION REGULATION (EEC) No 3009/81 of 20 October 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 23 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26 . 22. 10 . 81 Official Journal of the European Communities No L 301 / 15 ANNEX Code NIMEXE CCTheading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-131 07.01-15 j 07.01 All New potatoes 774 148-39 46-24 115-99 12-99 24 439 51-17 11 -26 1.2 07.01-31 I 07.01-331 07.01 D I Cabbage lettuce 3 261 624-61 194-65 488-26 54-71 102 874 215-42 47-39 1.3 07.01-451 07.01-471 07.01 F II Beans of the species Phaseolus 3 308 631-98 196-98 493-04 55-41 104 284 217-08 47-88 1.4 ex 07.01-54 ex 07.01 G II Carrots 678 130-04 40-52 101-65 11-39 21 419 44-85 9-86 1.5 ex 07.01-59 ex 07.01 G IV Radishes 2 382 456-29 142-19 356-68 39-96 75 152 157-37 34-62 1.6 07.01-63 ex 07.01 H Onions (other than sets) 244 46-76 14-57 36-48 4-10 7 717 16-06 3-54 1.7 07.01-67 ex 07.01 H Garlic 6 898 1 317-66 410-71 1 027-97 115-53 217 431 452-62 99-84 1.8 07.01-71 07.01 K Asparagus 14 804 2 828-03 881-49 2 206-29 247-96 466 659 971-44 214-29 1.9 07.01-73 07.01 L Artichokes 1 578 302-28 94-20 236-29 26-47 49 786 104-25 22-93 1.10 07.01-751 07.01-771 07.01 M Tomatoes 1 611 307-92 95-98 240-22 26-99 50 811 105-77 23-33 1.11 07.01-81 ! 07.01-821 07.01 P I Cucumbers 2214 422-96 131-83 329-97 37-08 69 794 145-29 32-05 1.12 07.01-93 07.01 S Sweet peppers 1 350 257-94 80-40 201-23 22-61 42 563 88-60 19-54 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L ·) 1 193 228-68 71-26 178-76 20-03 37 664 78-87 17-35 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 1 356 259-19 80-79 202-20 22-72 42 770 89-03 19-64 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 327 254-22 79-22 198-72 22-26 41 870 87-68 19-29 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 475 281-75 87-82 219-81 24-70 46 493 96-78 21-35 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 494 94-65 29-49 73-99 8-29 15 590 32-64 7-18 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 7 536 1 439-56 448-71 1 123-07 126-22 237 545 494-49 109-08 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 7 600 1 451-82 452-53 1 132-63 127-29 239 567 498-70 110-01 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 970 377-48 117-63 295-08 33-06 62 172 130-19 28-64 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1 853 354-04 110-35 276-20 31-04 58 421 121-61 26-82 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 857 354-83 110-60 276-82 31-11 58 552 121-88 26-88 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 593 113-57 35-39 88-78 9-94 18 706 39-17 8-61 2.6.2 08.02-31  Mandarins and Wilkings 1 236 236-80 73-79 185-10 20-74 39 001 81-67 17-96 2.6.3 08.02-32  Clementines 785 150-40 46-87 117-57 13-17 24 771 51-87 1 1-41 2.6.4 08.02-34 1 08.02-37 I  Tangerines and others 3 668 700-67 218-39 546-62 61-43 115618 240-68 53-09 No L 301 / 16 Official Journal of the European Communities 22. 10. 81 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 2 789 532-81 16607 41 5-67 46-71 87 920 183-02 40-37 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 851 353-59 110-21 275-85 3 1 00 58 346 121-46 26-79 2.8.2 ex 08.02-70  pink 2 454 468-76 1461 1 365-70 41-10 77 352 161-02 35-52 2.9 08.04-11 08.04-19 08.04 A I Table grapes 1 838 . 351-22 109-47 274-00 30-79 57 956 120-64 26-61 08.04-23 2.10 08.06-13 08.06-15 0Ã ¡.06 A II Apples 1 432 273-62 85-28 213-46 23-99 45 151 93-99 20-73 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 1 197 228-71 71-29 178-43 20-05 37 740 78-56 17-33 08.06-38 2.12 08.07-10 08.07 A Apricots 1 794 343-72 107-11 268-69 30-10 56 612 118-55 26-08 2.13 ex 08.07-32 ex 08.07 B Peaches 8 141 1 559-34 485-94 1 218-94 136-58 256 823 537-80 118-32 2.14 ex 08.07-32 ex 08.07 B Nectarines 3 032 580-85 181-01 45405 50-87 95 667 200-33 44-07 2.15 08.07-51 I 08.07-55 I 08.07 C Cherries 3 482 666-92 207-83 521-33 58-41 109 842 230-01 50-60 2.16 08.07-71 I 08.07-75 t 08.07 D Plums 3 307 631-77 196-92 492-87 55-39 104 249 217-01 47-87 2.17 08.08-1 1 j08.08-15 t 08.08 A Strawberries 19 083 3 645-46 1 136-29 2 844-00 31 9-63 601 544 I 252-23 276-23 2.18 08.09-11 ex 08.09 Water melons 217 41-45 12-92 32-33 3-63 6 840 14-23 3-14 2.19 08.09-19 ex 08.09 Melons (other than water melons) 1 382 264-00 82-29 205-96 23-14 43 563 90-68 20-00 2.20 ex 08.09-90 ex 08.09 Kiwis 10 385 1 983-81 618-35 1 547-67 173-94 327 353 681-44 150-32